Citation Nr: 0714564	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to June 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Cleveland, Ohio Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held before the undersigned in September 2006.  A 
transcript of the hearing is of record.  In December 2006, 
the veteran, via his Congressman, submitted directly to the 
Board additional information pertaining to his claim for 
PTSD.    

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

It is not shown that the veteran has a sleep disorder as a 
separate entity from any psychiatric disability, that such 
disorder may be related to his service.  


CONCLUSION OF LAW

Service connection for a sleep disorder is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A January 2002 
letter from the RO explained what evidence was needed to 
substantiate the claim.  It explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  An October 2005 letter clarified that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.    The September 2002 rating decision, statements of 
the case (SOCs) from March 2005 and May 2006 and a March 2006 
supplemental SOC (SSOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  The March 2006 SSOC also provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), which would only be 
critical if service connection was being granted, and 
readjudicated the matter.  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOCs and SSOC and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's personnel records, along with available pertinent 
medical evidence.  The RO also attempted to obtain the 
veteran's service medical records (SMRs) but was advised by 
the National Personnel Records Center (NPRC) that they could 
not be located.   The veteran was provided a VA psychological 
evaluation in December 2003.  VA generally has a heightened 
duty to assist in claims where SMRs are lost (including 
arranging for a VA examination).  Here, however, there is 
already an opinion of record that the veteran's sleep 
problems are not a separate disability entity.  Consequently, 
further examination to determine the etiology of sleep 
problem symptoms is not necessary.  (It is noteworthy that 
should further development lead to service connection being 
established for PTSD, any associated sleep disturbance 
symptoms would be considered in rating that disability.)   
See also 38 C.F.R. § 3.159(c)(4).  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations as to 
this matter are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review of the matter. 

II.  Factual Background

VA mental health records show that the veteran has suffered 
from nightmares since, at least, 2000.  He also has reported 
difficulty sleeping during hunting season. 

On December 2003 VA psychological evaluation, the diagnoses 
were PTSD and major depressive disorder with psychiatric 
features.   Regarding a possible sleep disorder, the examiner 
commented that he suspected that the veteran's sleep problems 
were related to and caused by his PTSD rather than being a 
separate disorder per se.   

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

There is no competent evidence that the veteran has a sleep 
disorder separate and distinct from psychiatric disability.  
The record contains no diagnosis of such a disability entity, 
and the December 2003 VA psychological examiner specifically 
opined that he suspected that the veteran's sleep disturbance 
symptoms are related to his PTSD rather than being a separate 
disorder per se.  While the veteran may believe that he has a 
sleep disability independent of his PTSD, as a layperson, his 
allegations are not competent evidence of a medical 
diagnosis. "Where the determinative issue involves medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Without any affirmative evidence pointing to an independent 
sleep disorder and given the opinion of the December 2003 VA 
examiner, the preponderance of the evidence is clearly 
against a finding that the veteran has a sleep disorder as a 
separate disability entity.  In the absence of proof of a 
current sleep disability, there is no valid claim of service 
connection for such disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The preponderance of the evidence is 
against this claim; accordingly, it must be denied.  


ORDER

Service connection for a sleep disorder is denied.   


REMAND

In a statement recently submitted to the Board, the veteran 
specifically alleged that one of the stressor events he 
experienced in service, witnessing a small helicopter crash 
at the airport at Phuoc Vinh, occurred on May 17, 1968.  He 
indicates that he was with the 23rd Artillery Group, 
Headquarters Division at the time (although personnel records 
indicate he was with Battery A, 2nd Batallion, 11th Artillery) 
and that the helicopter was part of the 11th Aviation Group, 
1st Calvary.  He had previously indicated that a helicopter 
crashed at the end of the airfield where artillery guns were 
placed.  He states that at the time of the crash, he was in 
the process of going to the airfield to get supplies, and 
that he remembers the smell of flesh burning within seconds 
after the chopper crashed and exploded.  

Given that there is a current diagnosis of PTSD, and that the 
veteran alleges a specific stressor event capable of 
verification (and that exhaustive attempts at verification 
based on available information are not shown), further 
development is necessary.  
 
Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to [if 
possible] provide any additional details 
that would promote verification that he 
was present at the alleged crash of a 
helicopter on March 17, 1968 (including 
the names of any other servicemen present 
with him).  He should also clarify the 
apparent discrepancy between his alleged 
assigned unit on March 17, 1968 (23rd 
Artillery, Headquarters Group) and the 
unit listed in his service personnel 
records (Battery A, 2nd Battalion, 11th 
Artillery). 

2.  Whether or not the veteran is able to 
provide any more specific detail or 
clarification, the RO should arrange for 
exhaustive development to attempt to 
verify this alleged stressor event [i.e., 
based on information already given].  The 
RO should consult all pertinent source 
material with specific emphasis on sources 
that provide information on the dates and 
location of Vietnam servicemen killed or 
injured in helicopter crashes and the 
specific location of the unit the veteran 
belonged to.  It must specifically be 
determined whether on May 17, 1968 a 
helicopter crash occurred at the airfield 
at Phuoc Vinh and whether the veteran's 
unit was at or near the location of the 
crash.  The RO must note the development 
attempted and explain the basis for any 
determinations made for the record.   

3.  If the above-described stressor event 
is verified, the RO should arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has PTSD resulting 
from such event.    
4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.      
   
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


